Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number: 000-50140 ACL Semiconductors Inc. (Exact name of Registrant as specified in its charter) Delaware 16-1642709 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) B24-B27, 1/F., Block B Proficient Industrial Centre, 6 Wang Kwun Road Kowloon, Hong Kong (Address of principal executive offices) (Zip code) 011-852-2799-1996 (Registrants telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The Registrant had 28,729,936 shares of common stock outstanding as of August 13, 2009. EXPLANATORY NOTE This Amendment No. 1 to ACL Semiconductors, Inc.s (the Company) Quarterly Report on Form 10-Q/A for the quarterly period ended June 30, 2009 is being made to respond to certain comments received from the Staff of the Securities and Exchange Commission (SEC). This Form 10-Q/A amends and restates Item 1, Item 2 and Item 4 of Part I and Exhibits 31.1 and Exhibits 31.2 of the original Form 10-Q, and no other information included in the original Form 10-Q is amended hereby. For convenience and ease of reference, the Company is filing the Quarterly Report in its entirety with applicable changes. Unless otherwise stated, all information contained in this amendment is as of August 13, 2009, the filing date of the original Quarterly Report. This Form 10-Q/A does not reflect events or transactions occurring after such filing date or modify or update those disclosures in the Quarterly Report that may have been affected by events or transactions occurring subsequent to such filing date. No information in the Quarterly Report other than as set forth above is amended hereby. Currently-dated certifications from our Chief Executive Officer and our Chief Financial Officer have been included as exhibits to this amendment. Management has examined the corrections, which were inadvertently omitted from the previously filed report. The corrections do not affect the reported results of the Companys operations and the Company does not believe that they are material to the condensed consolidated financial statements. TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 Part II OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 EXHIBIT INDEX 32 PART I FINANCIAL STATEMENTS. Item 1. Financial Statements. ACL SEMICONDUCTORS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS As of As of June 30, December 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $0 for 2009 and 2008 Accounts receivable, related parties Inventories, net Restricted marketable securities  Other current assets Total current assets Property, equipment and improvements, net of accumulated depreciation and amortization Other deposits $ 29,756,862 $ 34,587,072 The accompanying notes are an integral part of these condensed consolidated financial statements 1 ACL SEMICONDUCTORS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (CONTINUED) LIABILITIES AND STOCKHOLDERS EQUITY As of As of June 30, December 31, (Unaudited) Current liabilities: Accounts payable $ $ Accrued expenses Lines of credit and notes payable Current portion of long-term debt Current portion of capital lease Income tax payable Due to stockholders for converted pledged collateral Other current liabilities Total current liabilities 24,400,990 Long-term liabliities Long-term debts, less current portion Capital lease, less current portion Total long-term liabilities Deferred tax 26,723,105 Stockholders equity: Common stock - $0.001 par value, 50,000,000 shares authorized, 28,729,936 and 28,329,936 issued and outstanding at June 30, 2009 and December 31, 2008 Additional paid in capital Amount due from stockholder/director ) ) Accumulated deficit ) ) Total stockholders equity $ 29,756,862 $ 34,587,072 The accompanying notes are an integral part of these condensed consolidated financial statements 2 ACL SEMICONDUCTORS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Net sales: Related parties $ Other Less discounts to customers ) Cost of sales 71,796,523 43,850,748 130,551,426 96,239,084 Gross profit Operating expenses: Selling General and administrative Income from operations Other income (expenses): Interest expense ) Interest income Rental income Management fee income Profit on disposal of equipment & improvements   Income from participating forward Unrealized loss  )  ) Miscellaneous ) ) Income (loss) before income taxes provision ) Income taxes provision   Net income (loss) $ ) Earnings per share - basic and diluted $ ) Weighted average number of shares - basic and diluted 28,729,936 28,329,936 28,729,936 28,329,936 The accompanying notes are an integral part of these condensed consolidated financial statements 3 ACL SEMICONDUCTORS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, June 30, Cash flows provided by (used for) operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by (used for) operating activities: Depreciation and amortization Change in inventory reserve  Gain on disposal of equipment and improvements )  Issuance of common stocks consultant as professional fee Under share option scheme Changes in assets and liabilities: (Increase) decrease in assets Accounts receivable - other ) Accounts receivable - related parties ) ) Inventories ) Other current assets Deposits ) Increase (decrease) in liabilities Accounts payable Accrued expenses Income tax payable  Other current liabilities ) ) Total adjustments ) Net cash provided by (used for) operating activities ) Cash flows provided by (used for) investing activities: Repayments from stockholders  Decrease (increase) of restricted cash ) Investment in Securities  Decrease (increase) of investment in Securities (Restricted) ) Proceeds received from sale of equipment and improvements  Purchases of property, equipment and improvements ) ) Net cash provided by (used for) investing activities ) The accompanying notes are an integral part of these condensed consolidated financial statements 4 ACL SEMICONDUCTORS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) Six Months Ended June 30, June 30, Cash flows (used for) provided by financing activities: (Repayment) proceeds on lines of credit and notes payable ) Principal loan repayments on long-term debt ) ) Principal payments under capital lease obligation )  Net cash (used for) provided by financing activities (8,548,521 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income tax paid $  $  The accompanying notes are an integral part of these condensed consolidated financial statements 5 ACL SEMICONDUCTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. The Company ACL Semiconductors, Inc. was incorporated in the State of Delaware on September 17, 2002 and acquired Atlantic Components Ltd., a Hong Kong based company (Atlantic) through a reverse-acquisition that was effective September 30, 2003. The Companys principal activities are distribution of electronic components under the "Samsung" brand name which comprise DRAM and Graphic RAM, FLASH, SRAM and MASK ROM for the Hong Kong and Southern China markets. Atlantic was incorporated in Hong Kong on May 30, 1991. On October 2, 2003, the Company set up a wholly-owned subsidiary, Alpha Perform Technology Limited (Alpha), a British Virgin Islands company, to provide services on behalf of the Company in jurisdictions outside of Hong Kong. Effective January 1, 2004, the Company ceased the operations of Alpha and all the related activities were consolidated with those of Atlantic. NOTE 2. Summary of Significant Accounting Policies Basis of Presentation - The condensed consolidated financial statements include the financial statements of ACL Semiconductors Inc., a Delaware corporation, and its subsidiaries, Atlantic and Alpha (collectively, ACL or the Company). The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. These condensed consolidated financial statements and related notes should be read in conjunction with the Companys audited financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2008 filed with the Securities and Exchange Commission (the SEC). In the opinion of management, these condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the consolidated financial position of ACL as of June 30, 2009 and December 31, 2008, and the results of operations for the three-month and six-month periods ended June 30, 2009 and 2008 and the cash flows for the six-month periods ended June 30, 2009 and 2008. The results of operations for six months ended June 30, 2009 are not necessarily indicative of the results to be expected for the entire fiscal year. Basis of Consolidation - The condensed consolidated financial statements include the accounts of ACL Semiconductors Inc. and its subsidiaries. Intercompany transactions and balances have been eliminated. Use of Estimates - Preparing condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues recognition, allowance for doubtful account, long lived assets impairment, inventories, and disclosure of contingent assets and liabilities, the date of the condensed consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting periods. Actual results and outcomes could differ from these estimates and assumptions. Revenue Recognition - The Company derives revenues from resale of computer memory products. The Company recognizes revenue in accordance with the SEC Staff Accounting Bulletin No. 104, Revenue Recognition (SAB 104). Under SAB 104, revenue is recognized when there is persuasive evidence of an arrangement, delivery has occurred or services are rendered, the sales price is determinable, and collectibility is reasonably assured. Revenue typically is recognized at time of shipment. Sales are recorded net of discounts, rebates, and returns, which historically were not material. Currency Reporting - Amounts reported in the accompanying condensed consolidated financial statements and disclosures are stated in U.S. Dollars, unless stated otherwise. The functional currency of the Companys subsidiaries is Hong Kong dollars (HKD) as most of the Companys operations are conducted in HKD. Foreign currency transactions (outside Hong Kong) during the period are translated into HKD according to the prevailing exchange rate at the relevant transaction dates. Assets and liabilities denominated in foreign currencies at the balance sheet dates are translated into HKD at period-end exchange rates For the purpose of preparing these consolidated financial statements, the financial statements of ACL reported in HKD have been translated into U.S. Dollars at US$1.00HKD7.8, a fixed exchange rate maintained between the United States and China. 6 ACL SEMICONDUCTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Concentration of Risk - The Companys distribution operations are dependent on the availability of an adequate supply of electronic components under the Samsung brand name which have historically been principally supplied to the Company by Samsung Electronics H.K. Co., Ltd. (Samsung HK), a subsidiary of Samsung Electronics Co., Ltd., a Korean public company, pursuant to a distributorship agreement between the Company and Samsung HK (the Distributorship Agreement). Samsung HK supplied approximately 58% and 52% of materials acquired by the Company for the six months ended June 30, 2009 and 2008, respectively. The Distributorship Agreement has a one-year term and contains certain sales quotas to be met by the Company. The Distributorship Agreement has been renewed for one-year terms more than ten times, most recently on March 1, 2009. The Company has never failed to meet the sales quotas set forth in the Distributorship Agreement, however, there is no assurance that Samsung HK will continue to supply sufficient electronic components to the Company on terms and prices acceptable to the Company or in volumes sufficient to meet the Companys current and anticipated demand, nor can assurance be given that the Company would be able, in the event Samsung does not supply sufficient volumes, to secure sufficient products from other third party supplier(s) on acceptable terms. In addition, the Companys operations and business viability are to a large extent dependent on the provision of management services and financial support by Mr. Yang. For the three months ended June 30, 2009 and 2008, and the six months ended June 30, 2009 and 2008, the Company purchased $37,923,496, $26,518,758, $76,658,088 and $52,417,810, respectively, of components from Samsung HK. At June 30, 2009 and December 31, 2008, the Companys accounts payable, net of rebate receivable, due from Samsung HK totaled $9,657,924 and $6,695,409, respectively. Reclassifications - Certain reclassifications were made to the prior period consolidated financial statements in order to conform the current consolidated financial statement presentation. Earnings Per Common Share - In accordance with SFAS No. 128, Earnings Per Share, the basic earnings (loss) per common share is computed by dividing net earnings (loss) by the weighted average number of common shares outstanding. Diluted earnings (loss) per common share is computed similarly to basic earnings (loss) per common share, except that the denominator is increased to include the number of additional common shares subject to outstanding options or that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (FASB) issued SFAS 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles a replacement of FASB Statement No. 168 (SFAS168). SFAS 168 establishes the FASB Accounting Standard Codification as the single source of authoritative accounting principles in the preparation of financial statements in conformity with GAAP. SFAS 168 explicitly recognizes rules and interpretive releases of the Securities and Exchange Commission (SEC) under federal securities laws as authoritative GAAP for SEC registrants. SFAS 168 is effective for financial statements issued for periods ending after September 15, 2009, and will become effective for us on October 1, 2009. We expect the adoption of SFAS 168 will not have a material impact on our consolidated financial condition or results of operations. In June 2009, the FASB issued SFAS 167, Amendments to FASB Interpretation No. 46(R) (SFAS 167), which 1) replaces the quantitative-based risks and rewards calculation for determining whether an enterprise is the primary beneficiary in a variable interest entity (VIE) with an approach that is primarily qualitative, 2) requires ongoing assessments of whether an enterprise is the primary beneficiary of a VIE, and 3) requires additional disclosures about and enterprises involvement in VIEs. SFAS 167 is effective for financial statements issued for fiscal years beginning after November 15, 2009, and will become effective for us on January 1, 2010. We expect the adoption of SFAS 167 will not have a material impact on our consolidated financial condition or results of operations, as we have not engaged in transactions with VIEs. In June 2009, the FASB issued SFAS 166, Accounting for Transfers of Financial Assets  an amendment of FASB Statement No. 140 (SFAS 166). SFAS 166 required enhanced disclosures about transfers of financial assets and a companys continuing involvement in transferred assets. SFAS 166 is effective for financial statements issued for fiscal years beginning after November 15, 2009 and will become effective for us on January 1, 2010. We expect the adoption of SFAS 166 will not have a material impact on our disclosures, since we have not engaged in transfers of financial assets. In May 2009, the FASB issued SFAS 165, Subsequent Events (SFAS 165) SFAS 165 sets forth general standards accounting for, and disclosure of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued. SFAS 165 is effective for period sending after June 15, 2009. The adoption of SFAS 165 did not have an impact on our consolidated financial condition or results of operations. We evaluated subsequent events through August 12, 2009. 7 ACL SEMICONDUCTORS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) On April 9, 2009, the FASB issued FSP FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly. This FASB FSP provides additional guidance for estimating fair value in accordance with FASB Statement No. 157, Fair Value Measurements, when the volume and level of activity for the asset or liability have significantly decreased. This FSP also includes guidance on identifying circumstances that indicate that a transaction is not orderly. This FSP will be effective for interim and annual reporting periods ending after June 15, 2009, and will be applied prospectively. The Company does not anticipate that this FSP will have any material impact upon its preparation of its financial statements. On April 1, 2009, the FASB issued FSP FAS 141(R)-1, Accounting for Assets and Liabilities Assumed in a Business Combination That Arise from Contingencies. This FASB FSP amends and clarifies FASB Statement No. 141 (revised 2007), Business Combinations, to address application issues raised by preparers, auditors, and members of the legal profession on initial recognition and measurement, subsequent measurement and accounting, and disclosure of assets and liabilities arising from contingencies in a business combination. This FSP will be effective for assets or liabilities arising from contingencies in business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Company does not anticipate that this FSP will have any material impact upon its preparation of its financial statements. On April 9, 2009, the FASB issued FSP FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments. This FSP amends the other-than-temporary impairment guidance in U.S. GAAP for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities in the financial statements. This FSP does not amend existing recognition and measurement guidance related to other-than-temporary of equity securities. This FSP will be effective for interim and annual reporting periods ending after June 15, 2009. The Company does not anticipate that this FSP will have any material impact upon its preparation of its financial statements. On April 9, 2009, the FASB issued FSP FAS 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments. This FSP amends FASB Statement No. 107, Disclosures about Fair Value of
